IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 178 MM 2016
                                           :
                   Respondent              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
MICHAEL ALAN WILKINS,                      :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 2nd day of February, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.